                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


UNITED STATES OF AMERICA,                     2:20-CR-20475-TGB


                 Plaintiff,
                                            ORDER AMENDING
                                           CONDITIONS OF BOND
      vs.


(2) DAVID RIGGINS,


                 Defendant.


     As stated on the record during a bond review hearing held on June

2, 2021, Defendant Riggins’ bond conditions are modified as follows:

     1. Home Detention- You are restricted to your residence at all times

        except for employment; education; religious services; medical,

        substance abuse, or mental health treatment; attorney visits;

        court appearances; court-ordered obligations. Essential and

        Discretionary Leave may be granted as deemed appropriate by

        Pretrial Services.
2. Zero Tolerance

3. Bond Status Review in 60 days

DATED this 2nd day of June, 2021.


                          BY THE COURT:



                          /s/Terrence G. Berg
                          TERRENCE G. BERG
                          United States District Judge
